MEMORANDUM**
Alfredo Wong, owner and operator of a residential hotel in Los Angeles, and several of the hotel’s tenants appeal the district court’s order dismissing sua sponte for lack of jurisdiction their complaint asserting against the City of Los Angeles claims under inter alia 42 U.S.C. § 1983, the Federal Fair Housing Act (42 U.S.C. § 3604(b)), and the Federal Uniform Relo*83cation Act and Housing and Community Development Act (42 U.S.C. §§ 4601 and 5601). Appellants do not argue with the district court’s decision to abstain under Railroad Commission of Texas v. Pullman, 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), in light of pending related state litigation. But as appellants argue, and appellees concede, the district court erred by dismissing the complaint rather than staying appellants’ federal claims pending resolution of the state litigation. Almodovar v. Reiner, 832 F.2d 1138, 1141 (9th Cir.1987) (Pullman abstention requires retention of jurisdiction; dismissal of complaint is reversible error); Cedar Shake and Shingle Bureau v. City of Los Angeles, 997 F.2d 620, 622 (9th Cir.1993) (“A district court abstaining under Pullman must dismiss the state law claim and stay its proceedings on the constitutional question until a state court resolves the state issue.”).
The district court’s order dismissing the complaint for lack of jurisdiction is VACATED. The case is REMANDED with instructions that the district court stay the federal claims pending resolution of the state litigation.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.